Citation Nr: 1708894	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis and migraine headaches.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the New York City, New York RO.

In December 2009, the Veteran presented sworn testimony during a Board hearing in New York City.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2012 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a January 2012 supplemental statement of the case (SSOC).

In a June 2016 Board decision, the claim was again remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denial in an October 2016 SSOC.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Obstructive sleep apnea did not have its onset in service and is not otherwise related to the Veteran's active military service.

2.  Obstructive sleep apnea is not caused or aggravated by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran does not have obstructive sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Obstructive sleep apnea is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, a letter dated October 2006 complied with VA's duty to notify the Veteran as to the pending claim.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was also notified of the criteria for assigning a disability rating and an effective date in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment and service personnel records, as well as VA and private treatment records in furtherance of his claim.  As such, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the December 2009 Board hearing, the Veteran was made aware of the issues before the Board. Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Additionally, pursuant to the June 2016 Board Remand, the Veteran was afforded a VA medical opinion in October 2016, the report of which is of record.  The October 2016 VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the October 2016 VA opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.

II. Service connection claim

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

The Veteran contends that he has a diagnosis of obstructive sleep apnea, which is due to his active military service, to include his conceded exposure to asbestos.  He alternatively contends that his sleep apnea is caused or aggravated by his service-connected sinusitis and/or migraine headaches.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1986 to May 1990.  His service treatment records (STRs), including his April 1990 retirement physical examination, do not document any complaints of or treatment for symptoms of sleep apnea.  As noted above, it is undisputed that the Veteran was exposed to asbestos during his military service.  See the STR dated April 1990.

Notably, the Veteran was service-connected for sinusitis in August 1990 and migraine headaches in April 2014.

VA treatment records dated in December 2010 document the Veteran's report of "several months of waking up choking in the middle of the night."  The Veteran indicated that he does not know if he snores, but thinks the choking is secondary to thick mucus.  A diagnosis of "rule-out sleep apnea" was indicated.  A sleep study was performed in February 2011, which confirmed a diagnosis of mild obstructive sleep apnea.  A continuing diagnosis of sleep apnea is documented in the Veteran's VA treatment records.  See, e.g., the VA treatment records dated June 2011 and May 2016.

The Veteran was afforded a VA examination in June 2015 at which time the examiner determined that the diagnosed sleep apnea "was less likely than not (LESS THAN 50% probability) incurred in or caused by the claimed in-service injury, event, or exposure to asbestos."  The examiner explained that the Veteran's STRs "are silent for a diagnosis of sleep apnea.  Veteran had his initial sleep study on 2/14/2011 (21 years after military separation with no documentation in chronicity)."  The examiner continued, "[a]t this 2/14/2011 sleep study, he was diagnosed with mild positional OSA with an AHI [apnea-hypopnea index] of 4 percent.  Veteran's AHI does not meet the VA disability criteria for a diagnosis of sleep apnea."  The examiner further noted, "[r]eview of evidence-based medical literature does not support a contention of sleep apnea being caused by asbestosis."  Rather, the examiner indicated that the Veteran has "several well-established clinically significant risk factors for the development of sleep apnea including, but not limited to, his age [of greater than 35] (Veteran was 47 at initial diagnosis), male gender, [and] obesity."

The June 2015 examiner further determined that the Veteran's sleep apnea is less likely than not proximately due to or aggravated by the service-connected sinusitis and migraine headaches.  As noted, however, in the June 2016 Board Remand, the examiner provided insufficient rationale to support his conclusion with respect to secondary service connection.  Accordingly, the claim was remanded in order to afford the Veteran an addendum opinion to correct this inadequacy.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA addendum opinion in October 2016.  The examiner reviewed the Veteran's claims file, and reiterated, "[i]t is NOT likely that the Veteran's OSA was incurred in the service."  The examiner pointed out that the Veteran did not assert sleep apnea as one of his original service connection claims, which the Board notes were submitted in June 1990.  Moreover, the examiner noted that the Veteran was not diagnosed with sleep apnea until 2011.  The October 2016 VA examiner also concluded that, "[i]t is not likely that the neither the Veteran's headache nor his sinusitis caused or aggravated his sleep apnea."  The examiner explained, "[s]inusitis is a nasal and sinus bones condition in the head, it doesn't interfere with gas exchange in the upper airways.  Headaches have no effect on the structures involved with gas exchange in the upper airways."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service, as well as his service-connected sinusitis and migraine headaches, outweighs any medical evidence suggestive of a nexus.  In particular, when considered together, the June 2015 and October 2016 VA medical opinions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the cumulative findings set forth in the June 2015 and October 2016 VA opinions.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the June 2015 and October 2016 VA medical opinions.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2015 and October 2016 VA medical opinions stand unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d at 1377 n.4.  The Veteran's testimony that his sleep apnea is related to his military service and/or the service-connected disabilities has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the June 2015 and October 2016 VA examiners who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Moreover, there is no indication in the medical evidence of record that sleep apnea was diagnosed during the Veteran's military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  As noted by the October 2016 VA examiner, the Veteran's original claim of entitlement for service connection, filed in June 1990, made no mention of sleep apnea.  In fact, there is no documentation of sleep complaints until the Veteran's claim of service connection for sleep problems in June 2006; as noted above, sleep apnea was not diagnosed until 2011.  C.f., Walker, 708 F.3d at 1331.  Accordingly, the Veteran's contentions regarding chronic sleep apnea symptoms dating from service and being related to service or service-connected disability are less probative than the findings of the June 2015 and October 2016 VA examiners, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


